DETAILED ACTION
1.	Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…the main editing UI is an upper layer of the detailed adjustment UI”. The specification describes ‘layers’ in two different contexts. The specification on Pg. 13 line 7 – Pg. 14 line 21 discusses ‘layers’ in the context of a system hierarchy. The specification on Pg. 18 line 2 – Pg. 19 line 9 discusses ‘layers’ in the context of adding content to a displayed media item. The specification on Pg. 24 lines 21-22 discloses “…the main editing UI may be provided in an upper layer of the detailed adjustment UI”. The specification provides no further details with respect to the main editing UI being provided in an upper layer of the detailed adjustment UI. In fact, the specification is silent with respect 
Claim 9 recites similar subject matter as claim 1 and is rejected for similar reasons.
Claims 2-8 and 10-17 are rejected at least based on their dependency to one of claims 1 and 9.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 8-12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (US 9594492 B1) and further in view of Lee et al. (US 2012/0280922 A1).

In regard to claim 1, Reed discloses a video editing UI control apparatus, the apparatus comprising: 
an editing UI display unit; a user input confirmation unit; and an editing UI processing unit; and  one or more processors and memory storing instructions that, when executed by the one or more (Column 2 line 65 – Column 3 line 3: electronic device with touchscreen which inherently includes display (touchscreen), user input unit (touchscreen controller), processing unit (processor), and memory):
wherein the operations of the editing UI display unit include: displaying on a display device an editing UI comprising a main editing UI (Fig. 2A and Column 4 line 65 – Column 5 line 6: slider), 
wherein the operations of the user input confirmation unit include: determining user input information based on a user input that is provided as a touch input through the display device (Column 2 lines 14-17: input from user via touchscreen), 
and wherein the operations of the editing UI processing unit include: 
determining an object corresponding to the user input information (Column 2 lines 14-18 and Column 5 lines 56-62: user input directed towards slider to modify a display value);
determining a main editing input value for editing the object corresponding to the user input information (Figs. 5A-5J and Column 5 line 63 – Column 6 line 22: user slides finger on slider to set a value, such as 98.7 as illustrated in Fig. 5A), 
displaying the detailed adjustment UI, wherein the editing UI further comprises the detailed adjustment UI (Fig 2A, Fig. 4, Figs. 5A-5J and Column 5 line 3: increment and decrement buttons are displayed along with the slider),
setting a detailed adjustment input value of the detailed adjustment UI by considering the determined the main editing input value; and processing the object considering the detailed adjustment input value (Column 5 lines 39-47: the increment/decrement buttons set the value based on the currently set value by increasing/decreasing by a set value. So the increment/decrement detailed adjustment input values are set and processed as the current value +/- 0.1 e.g. if the main editing input value is currently set at 98.7, the increment and decrement buttons are set to 98.8 and 98.6, respectively, so that when the user presses these buttons, the value is adjusted by a micro change of .1 ).
While Reed teaches wherein the operations of the editing UI processing unit include: displaying the detailed adjustment UI, wherein the editing UI further comprises the detailed adjustment UI and further teaches the detailed adjustment UI is configured for use in a software application designed for use with a touchscreen display (Column 4 line 65 – Column 5 line 6), they fail to show the responsive to determining that the main editing UI supports a detailed adjustment UI, displaying the detailed adjustment UI, and the main editing UI is an upper layer of the detailed adjustment UI, as recited in the claims.  Lee teaches an editing UI similar to that of Reed.  In addition, Lee further teaches 
detecting a main editing UI is a slider and in response providing the slider and a detailed adjustment UI, where the slider is an upper layer of the detailed adjustment UI (Paragraph 0019, Paragraph 0032, Paragraph 0033 lines 1-17, and Paragraph 0037: it is detected that a main editing UI is a slider and therefore provides the detailed adjustment UI with respect to the slider. The slider (main editing UI) can be considered an ‘upper layer’ of the detailed adjustment UI as it controls the overall operation and the detailed adjustment UI supports the slider). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Reed and Lee before him before the effective filing date of the claimed invention, to modify the wherein the operations of the editing UI processing unit include: displaying the detailed adjustment UI, wherein the editing UI further comprises the detailed adjustment UI and the detailed adjustment UI is configured for use in a software application designed for use with a touchscreen display taught by Reed to include the (Paragraph 0033 lines 2-5) thereby providing a mechanism to support any application that provides a slider on a touch screen.  

In regard to claim 2, Reed discloses wherein the main editing input value comprises a direction and size of a drag input that is input through the main editing UI (Column 5 lines 52-62 and Column 7 lines 33-38: sliding finger on slider in a direction to either increase or decrease value where a value can be selected based on min/max values (e.g. value adjusted based on length of slide with respect to min/max values)).

In regard to claim 3, Reed discloses wherein the detailed adjustment UI comprises a first button and a second button with a fixed form (Fig. 2a elements 14 and Column 5 line 3: increment and decrement buttons),
wherein the first button is set to process an input in a predetermined size unit corresponding a direction of the drag input, and wherein the second button is set to process an input in the predetermined size unit corresponding to an opposite direction of the drag input (Column 5 lines 39-51 and/or Column 6 line 57-Column 7 lines 25: first button increments which corresponds to left to right slide and second button decrements which corresponds to right to left slide (opposite) AND/OR first button with left to right slide and second button with right to left slide to modify sensitivity accordingly).

In regard to claim 4, Reed discloses wherein the detailed adjustment UI comprises a first button and a second button with a fixed form (Fig. 2a elements 14 and Column 5 line 3: increment and decrement buttons),
wherein the first button is set to process a positive input in a predetermined size unit, and wherein the second button is set to process a negative input in the predetermined size unit (Column 5 lines 39-51: first button increments and second button decrements).

In regard to claim 8, Lee further discloses determining whether or not a main editing UI supports the detailed adjustment UI and, when the main editing UI supports the detailed adjustment UI, requests to display the detailed adjustment UI (Paragraph 0019, Paragraph 0032, and Paragraph 0033 lines 1-17: it is detected that a main editing UI is a slider and therefore provides the detailed adjustment UI with respect to the slider). Accordingly, the combination of Reed and Lee further discloses wherein the operations of the editing UI processing unit further includes determining whether or not the main editing UI supports the detailed adjustment UI and, when the main editing UI supports the detailed adjustment UI, requests the editing UI display unit to display the detailed adjustment UI. 

In regard to claim 16, Reed discloses wherein the detailed adjustment UI is displayed in an area adjacent to the object (Fig. 2A: the increment/decrement buttons are displayed above the slider) and Lee further discloses in a video display window (Fig. 4). Accordingly, the combination further discloses wherein the detailed adjustment UI is displayed in an area adjacent to the object in a video display window.

.


5.	Claims 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (US 9594492 B1), Lee et al. (US 2012/0280922 A1), and further in view of Houskeeper (US 6542692 B1).

In regard to claim 5, Reed discloses wherein the editing UI processing unit determines user input information that is input while the first button and the second button are displayed, and wherein the operations of the editing UI processing unit further include determining a detailed adjustment input value corresponding to the user input information and applies the detailed adjustment value (Fig. 2A and Column 5 lines 39-51: values are adjusted while the buttons are displayed which adjusts the set value).
While Reed teaches the user interface element (Fig. 2A) which applies the detailed adjustment value and further teaches applying to the non-disclosed contexts (Column 1 line 66 – Column 2 line 5), they fail to show the to video editing, as recited in the claims.  Houskeeper teaches a inputting values similar to that of Reed.  In addition, Houskeeper further teaches  
utilizing a interface element to input a value and apply the input value to video editing (Fig 2A and Column 4 line 61 – Column 5 line 4).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Reed, Lee, and Houskeeper before him before the effective filing date of the claimed invention, to utilize the user interface element taught by Reed with the utilizing a interface element to input a value and apply the input value to video editing of Houskeeper, in order to obtain wherein the editing UI processing unit confirms the detailed adjustment value corresponding to the user input information and applies the 

In regard to claim 6, Reed discloses wherein the detailed adjustment UI further comprises a detailed adjustment value display unit for displaying the detailed adjustment input value (Fig. 2A element 12 and Column 5 lines 2-3: value display area).

In regard to claim 7, Reed discloses wherein the detailed adjustment value comprises a size of adjustment value according to an input of the first and second buttons and a type of adjustment value that is processed by means of an input of the first and second buttons of the detailed adjustment UI (Column 6 line 57-Column 7 lines 32: sensitivity is calibrated when engaging buttons utilizing the type of the value).

In regard to claims 13-15, method claims 13-15 correspond generally to apparatus claims 5-7, respectively, and recite similar features in method form, and therefore are rejected under the same rationale.
 
Response to Arguments
6.	The claims have been amended to no longer invoke 35 U.S.C. 112(f) and therefore the previous ‘Claim Interpretation’ is moot.



8.	Applicants arguments regarding the prior art rejections have been fully considered but are moot in view of the claim amendments and new grounds of rejections. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173